         Case
          Case2:20-cv-02417-TLP-atc
                2:20-cv-02417-TLP Document
                                    Document
                                           1020Filed
                                           15    Filed
                                                     06/15/20
                                                     06/17/20
                                                       06/25/20Page
                                                                Page1 of
                                                                      1 of
                                                                         2 2 PageID
                                                                              PageID2343
                                                                                    33

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District
                                                    __________        of of
                                                               District  Tennessee
                                                                            __________

    JALETA CLARK, SONNY WEBBER, ALOREA                              )
       HARDWICK, and ERNESTINE LEWIS                                )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-02417-TLP
                                                                    )
   RICHARD WILLIAM CASTLE, MATTHEW                                  )
RICHMOND DAVIS, MICHAEL SHANE DULANEY,                              )
CHARLES FORCE, WILLIAM WILSON, and OTHER                            )
    UNKNOWN PERSONS INDIVIDUALLY,                                   )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Charles Force
                                           U.S. Marshal Services
                                           Federal Building
                                           911 Jackson Avenue, Room 348
                                           Oxford, Mississippi 38655



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jacob Webster Brown
                                           Bruce S. Kramer
                                           Apperson Crump, PLC
                                           6000 Poplar Avenue, Suite 150
                                           Memphis, Tennessee 38119


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             06/17/2020
                                                                                         Signature of Clerk or Deputy Clerk
Case 2:20-cv-02417-TLP-atc Document 20 Filed 06/25/20 Page 2 of 2   PageID 44
